
	

113 S1469 IS: Congressional Health Care for Seniors Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1469
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide higher-quality, lower-cost health care to
		  seniors. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Congressional Health Care for
			 Seniors Act of 2013.
		2.Enrolling
			 seniors in the same health care plans as Members of Congress
			(a)In
			 generalChapter 89 of title 5, United States Code, is
			 amended—
				(1)in section
			 8901—
					(A)in paragraph
			 (10), by striking and at the end;
					(B)in paragraph
			 (11), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(12)the term
				covered individual means an individual who, taking into account
				section 226(k) of the Social Security Act, would have been entitled to, or
				could have enrolled for, benefits under part A of title XVIII of such Act or
				could have enrolled under part B of such title if section 1899B had not been
				enacted.
							;
				
					(2)by inserting
			 after section 8901 the following:
					
						IFederal
				employees
						;
				(3)in section
			 8902—
					(A)in subsection
			 (a)—
						(i)by
			 inserting (1) after (a); and
						(ii)by
			 adding at the end the following:
							
								(2)(A)In this paragraph, the
				term equivalent health benefits plan means a health benefits plan
				proposed to be provided that offers benefits that the Director of the Office of
				Personnel Management determines are substantially equivalent or superior to
				benefits offered under, and does not impose requirements that are substantially
				different than requirements under, a health benefits plan in which an employee
				could enroll on the date of enactment of the Congressional Health Care for Seniors Act of
				2013 if the employee resided—
										(i)anywhere in the United States;
				or
										(ii)in the same region of the United
				States as the health benefits plan proposed to be provided.
										(B)For contract years beginning on or
				after January 1, 2015, if a carrier offers to provide an equivalent health
				benefits plan, the Director shall enter into a contract with the carrier to
				provide the equivalent health benefits
				plan.
									; 
						(B)in subsection
			 (e), by striking The Office may prescribe and inserting
			 Subject to subsection (a)(2), the Office may prescribe;
			 and
					(C)by adding at the
			 end the following:
						
							(p)A contract under
				this chapter for a contract year beginning on or after January 1, 2015, shall
				offer benefits for employees, annuitants, members of their families, former
				spouses, persons having continued coverage under section 8905a of this title,
				and covered individuals. In administering this subchapter and subchapter II,
				employees, annuitants, members of their families, former spouses, persons
				having continued coverage under section 8905a of this title, and covered
				individuals shall be in the same risk
				pool.
							; 
					(4)in section
			 8904—
					(A)by striking
			 (a) The benefits and inserting The
			 benefits;
					(B)by striking
			 this subsection each place it appears and inserting this
			 section; and
					(C)by striking
			 subsection (b);
					(5)in section
			 8909(a)(1), by inserting and for all payments under section
			 8921(d) before the semicolon;
				(6)in section 8910,
			 by striking subsection (d); and
				(7)by adding at the
			 end the following:
					
						IICovered
				individuals
							8921.Health
				insurance for covered individuals
								(a)For contract
				years beginning on or after January 1, 2015, and except as otherwise provided
				in this subchapter, the Director of the Office of Personnel Management shall
				ensure that to the greatest extent possible health benefits plans provide
				benefits for covered individuals to the same extent and in the same manner as
				provided under subchapter I for employees, annuitants, members of their
				families, former spouses, and persons having continued coverage under section
				8905a of this title.
								(b)(1)The Director shall
				establish the deadline by which a covered individual shall elect to—
										(A)enroll in a health benefits plan under
				this chapter based on the status of the individual as a covered
				individual;
										(B)with the concurrence of the employer
				or former employer of the covered individual, receive payments under subsection
				(d) to assist in paying for health insurance provided through the employer or
				former employer of the covered individual; or
										(C)not enroll in a health benefits plan
				or receive payments under this chapter.
										(2)Failure to make a timely election
				under this subsection shall be deemed as an election to not enroll in a health
				benefits plan or receive payment under this chapter.
									(3)A covered individual—
										(A)may elect to enroll in a health
				benefits plan as an individual; and
										(B)may not enroll in a health benefits
				plan for self and family.
										(4)(A)A covered individual
				who elects not to enroll, or who elects not to continue enrollment, in a health
				benefits plan under this chapter (including a covered individual who elects to
				receive payments under subsection (d)) may subsequently enroll in a health
				benefits plan under this chapter based on the status of the covered individual
				as a covered individual in accordance with such procedures, and after paying
				such fees, as the Director of the Office of Personnel Management may
				establish.
										(B)The fact that a covered individual
				elects not to enroll, or elects not to continue enrollment, in a health
				benefits plan under this chapter shall not affect the eligibility of the
				covered individual for benefits under title II of the Social Security Act (42
				U.S.C. 401 et seq.).
										(c)(1)(A)A covered individual
				who elects to enroll in a health benefits plan under this chapter based on the
				status of the covered individual as a covered individual shall pay a monthly
				individual premium payment determined in accordance with subparagraph
				(B).
										(B)The individual premium payment under
				subparagraph (A) shall be determined based on income, as follows:
											(i)For an individual with an adjusted
				gross income (as defined under section 62 of the Internal Revenue Code of 1986)
				of not more than $85,000, the individual premium payment shall be in an amount
				equal to the employee contribution for the health benefits plan, as determined
				under section 8906.
											(ii)For an individual with an adjusted
				gross income of more than $85,000 and not more than $107,000, the individual
				premium payment shall be in an amount equal to the sum of—
												(I)the employee contribution for the
				health benefits plan, as determined under section 8906; and
												(II)the product obtained by
				multiplying—
													(aa)the Government contribution (as
				determined under section 8906(b)); by
													(bb)0.05.
													(iii)For an individual with an adjusted
				gross income of more than $107,000 and not more than $160,000, the individual
				premium payment shall be in an amount equal to the sum of—
												(I)the employee contribution for the
				health benefits plan, as determined under section 8906; and
												(II)the product obtained by
				multiplying—
													(aa)the Government contribution (as
				determined under section 8906(b)); by
													(bb)0.1.
													(iv)For an individual with an adjusted
				gross income of more than $160,000 and not more than $250,000, the individual
				premium payment shall be in an amount equal to the sum of—
												(I)the employee contribution for the
				health benefits plan, as determined under section 8906; and
												(II)the product obtained by
				multiplying—
													(aa)the Government contribution (as
				determined under section 8906(b)); by
													(bb)0.15.
													(v)For an individual with an adjusted
				gross income of more than $250,000 and not more than $1,000,000, the individual
				premium payment shall be in an amount equal to the sum of—
												(I)the employee contribution for the
				health benefits plan, as determined under section 8906; and
												(II)the product obtained by
				multiplying—
													(aa)the Government contribution (as
				determined under section 8906(b)); by
													(bb)0.5.
													(vi)For an individual with an adjusted
				gross income of more than $1,000,000, the individual premium payment shall be
				in an amount equal to the sum of—
												(I)the employee contribution for the
				health benefits plan, as determined under section 8906; and
												(II)the Government contribution (as
				determined under section 8906(b)).
												(C)The Director of the Office of
				Personnel Management shall adjust the income amounts under subparagraph (B)
				annually to reflect changes in the Consumer Price Index for all Urban Consumers
				published by the Department of Labor.
										(2)(A)For a covered
				individual who is entitled to monthly benefits under section 202 or 223 of the
				Social Security Act (42 U.S.C. 402 and 423), the monthly premiums of the
				covered individual under this subchapter shall (except as provided in
				subparagraph (B) or (C)) be collected by deducting the amount of the premium
				from the amount of such monthly benefits.
										(B)For a covered individual who is
				entitled to receive for a month an annuity under the Railroad Retirement Act of
				1974 (whether or not the covered individual is also entitled for such month to
				a monthly insurance benefit under section 202 of the Social Security Act (42
				U.S.C. 402)), the monthly premiums of the covered individual under this
				subchapter shall (except as provided in subparagraph (C)) be collected by
				deducting the amount thereof from such annuity or pension.
										(C)If a covered individual to whom
				subparagraph (A) or (B) applies estimates that the amount which will be
				available for deduction under such subparagraph for any premium payment period
				will be less than the amount of the monthly premiums for such period, the
				covered individual may pay to the Director of the Office of Personnel
				Management such portion of the monthly premiums for such period as the covered
				individual desires.
										(D)For a covered individual who is not
				described in subparagraph (A) or (B) and who elects to enroll in a health
				benefits plan under this chapter, or with respect to whom subparagraph (C)
				applies, the covered individual shall pay monthly premiums to the Director of
				the Office of Personnel Management at such times, and in such manner, as the
				Director shall by regulations prescribe.
										(E)Amounts deducted or paid under this
				paragraph shall be deposited in the Treasury to the credit of the Employees
				Health Benefits Fund established under section 8909.
										(F)After consultation with the Director
				of the Office of Personnel Management, the Secretary of Health and Human
				Services shall establish procedures for making and depositing deductions under
				this paragraph.
										(3)The Director of the Office of
				Personnel Management shall establish procedures for terminating the enrollment
				of a covered individual in a health benefits plan if the covered individual
				fails to make timely payment of premiums, which shall allow such a covered
				individual to reenroll in a health benefits plan under such terms and
				conditions as the Director may prescribe.
									(d)The Director of
				the Office of Personnel Management shall make periodic payments to the employer
				or former employer providing health insurance to a covered individual who makes
				an election under subsection (b)(1)(B) in a total amount not to exceed the
				lesser of—
									(1)the cost to the
				employer or former employer of providing health insurance to the covered
				individual; and
									(2)the average
				Government contribution for an individual enrolled in a health benefits plan
				under this chapter that is available to individuals residing anywhere in the
				United States.
									(e)For fiscal year
				2015 and each fiscal year thereafter, there are appropriated to the Employees
				Health Benefits Fund established under section 8909, out of any funds in the
				Treasury not otherwise appropriated—
									(1)an amount equal
				to—
										(A)the taxes imposed
				by sections 3101(b) and 3111(b) of the Internal Revenue Code of 1986 with
				respect to wages reported to the Secretary of the Treasury pursuant to subtitle
				F of such Code after December 31, 2014, as determined by the Secretary of the
				Treasury by applying the applicable rates of tax under such sections to such
				wages, which wages shall be certified by the Commissioner of Social Security on
				the basis of records of wages established and maintained by the Commissioner of
				Social Security in accordance with such reports;
										(B)the taxes imposed
				by section 1401(b) of the Internal Revenue Code of 1986 with respect to
				self-employment income reported to the Secretary of the Treasury on tax returns
				under subtitle F of such Code, as determined by the Secretary of the Treasury
				by applying the applicable rate of tax under such section to such
				self-employment income, which self-employment income shall be certified by the
				Commissioner of Social Security on the basis of records of self-employment
				established and maintained by the Commissioner of Social Security in accordance
				with such returns; and
										(C)any amounts that,
				on or after January 1, 2015, are to be deposited in the Federal Hospital
				Insurance Trust Fund established under section 1817 of the Social Security Act
				(42 U.S.C. 1395i) under any other provision of law; and
										(2)a Government
				contribution equal to the difference obtained by subtracting—
										(A)the sum
				of—
											(i)the total amount
				of premiums paid by covered individuals under subsection (c)(2) for the fiscal
				year; and
											(ii)the amount
				appropriated under paragraph (1); from
											(B)the sum
				of—
											(i)the total cost
				for the fiscal year of subscription charges for health benefits plans for
				covered individuals enrolled in a health benefits plan based on the status of
				the covered individuals as covered individuals; and
											(ii)the total amount
				of payments for the fiscal year under subsection (d).
											(f)The Director of
				the Office of Personnel Management shall establish, in consultation with the
				Secretary of Health and Human Services acting through the Administrator of the
				Centers for Medicare & Medicaid Services, procedures to ensure that health
				benefits plans coordinate with State Medicaid programs with respect to the
				provision of cost-sharing and other medical assistance for covered individuals
				enrolled in health benefit plans who are also eligible for medical assistance
				and enrolled in a State Medicaid program.
								IIICoverage of
				high risk individuals
							8941.Reimbursement
				of costs for high risk individuals
								(a)In this section,
				the term high risk individual means an individual identified under
				subsection (b)(1).
								(b)After the end of
				each contract year beginning on or after January 1, 2015, the Director of the
				Office of Personnel Management shall—
									(1)identify, for the
				contract year, individuals who—
										(A)enrolled in a
				health benefits plan under this chapter for a contract year; and
										(B)who, of all
				individuals enrolled in a health benefits plan under this chapter for the
				contract year, are in the highest 5 percent in terms of benefits paid by a
				carrier under a health benefits plan relating to the contract year; and
										(2)pay to a carrier
				contracting to provide a health benefits plan to a high risk individual for the
				contract year 90 percent of the benefits paid by the carrier relating to the
				high risk individual.
									(c)(1)For fiscal year 2015
				and each fiscal year thereafter, there are appropriated to the Director of the
				Office of Personnel Management from the Federal Hospital Insurance Trust Fund
				established under section 1817 of the Social Security Act (42 U.S.C. 1395i)
				such sums as are necessary to carry out this section.
									(2)If the amounts appropriated under
				paragraph (1) are insufficient to carry out this section, for fiscal year 2015
				and each fiscal year thereafter, there are appropriated to the Director of the
				Office of Personnel Management, out of any funds in the Treasury not otherwise
				appropriated, such sums as are necessary to carry out this
				section.
									.
				(b)Exemption from
			 insurance requirements
				(1)Amendment to
			 title 5Chapter 89 of title 5, United States Code, is amended by
			 inserting after section 8901 the following:
					
						8901A.Exemption
				from insurance requirementsTitle I of the Patient Protection and
				Affordable Care Act, subtitle A of title X of such Act, and the amendments made
				by such title I and subtitle A shall not apply to health benefits
				plans.
						.
				(2)Conforming
			 amendmentSection 2709 of the Public Health Service Act (42
			 U.S.C. 300gg–8) (as added by section 10103 of the Patient Protection and
			 Affordable Care Act) is amended—
					(A)by striking
			 subsection (g); and
					(B)by redesignating
			 subsection (h) as subsection (g).
					(c)Technical and
			 conforming amendmentsChapter 89 of title 5, United States Code,
			 is amended—
				(1)in the table of
			 sections—
					(A)by inserting
			 after the item relating to section 8901 the following:
						
							
								8901A. Exemption from insurance requirements.
								SUBCHAPTER I—Federal
				employees
							
							;
						and(B)by adding at the
			 end the following:
						
							
								SUBCHAPTER II—Covered individuals
								8921. Health insurance for covered individuals.
								SUBCHAPTER III—Coverage of high risk individuals
								8941. Reimbursement of costs for high risk
				individuals.
							
							;
				  
					(2)in section
			 8902a(d)(1)—
					(A)in subparagraph
			 (A), by adding or at the end;
					(B)by striking
			 subparagraph (B); and
					(C)by redesignating
			 subparagraph (C) as subparagraph (B); and
					(3)by striking
			 section 8910(d).
				(d)Effective date;
			 applicabilityThe amendments made by this section shall take
			 effect on the date of enactment of this Act and apply on and after January 1,
			 2015.
			3.Transitioning
			 Medicare patients to coverage under the Federal Employees Health Benefits
			 Program
			(a)Increase in
			 Medicare eligibility ageSection 226 of the Social Security Act (42
			 U.S.C. 426) is amended by adding at the end the following new
			 subsection:
				
					(k)Increasing
				Medicare qualifying age
						(1)In
				generalNotwithstanding any
				other provision of law, any reference in this section, title XVIII, or title
				XIX (insofar as it relates to the eligibility age for Medicare benefits under
				title XVIII) to age 65 shall be deemed a reference to the
				Medicare qualifying age specified in paragraph (2).
						(2)Medicare
				qualifying age specifiedThe Medicare qualifying age specified in
				this paragraph is determined as follows:
							(A)In the case of an
				individual who attains 65 years of age before January 1, 2015, the Medicare
				qualifying age is 65 years of age.
							(B)In the case of an
				individual who attains 65 years of age in a year after 2014, and before 2035,
				the Medicare qualifying age is the Medicare qualifying age specified in this
				paragraph for the previous year increased by 3 months.
							(C)In the case of an individual who attains 65
				years of age in a year after 2034, the Medicare qualifying age is 70 years of
				age plus the number of months in the age increase factor (as determined under
				paragraph (3)).
							(3)Age increase
				factorThe Commissioner of
				Social Security shall determine (using reasonable actuarial assumptions) and
				publish on or before November 1 of each calendar year after 2033 the number of
				months (rounded, if not a multiple of one month, to the next lower multiple of
				one month) by which life expectancy as of October 1 of such calendar year of an
				individual attaining age 65 on such October 1 exceeds the life expectancy as of
				October 1, 2034, of an individual attaining age 65 on October 1, 2034. With
				respect to an individual who attains age 65 in the calendar year following any
				calendar year in which a determination is made under this paragraph, the age
				increase factor shall be the number of months determined under this paragraph
				as of October 1 of such calendar year in which such determination is
				made.
						.
			(b)SunsetTitle XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) is amended by adding at the end the following new
			 section:
				
					1899B.Sunset of Medicare program with transition to coverage under
		  the Federal Employees Health Benefits ProgramNotwithstanding
				any other provision of law, on and after January 1, 2015, the following rules
				shall apply:
						(1)The preceding provisions of this title
				shall not apply.
						(2)No payments for items and services
				furnished under this title after such date shall be made. No additional, bonus,
				or incentive payments under this title, such as graduate medical education
				payments, may be made.
						(3)Payments for items and services furnished
				under this title prior to such date shall be made in the same manner as if this
				section had not been enacted.
						(4)All Medicare supplemental policies under
				section 1882 are terminated.
						(5)All demonstration projects conducted under
				this title are terminated.
						(6)Entitlement to health benefits for
				individuals who, but for this section (and taking into account section 226(k)),
				would have been entitled to, or could have enrolled for, benefits under part A
				or could have enrolled under part B shall be through enrollment in a health
				benefits plan under chapter 89 of title 5, United States Code.
						(7)At a date determined appropriate by the
				Secretary (after payments described in paragraph (3) have been made), amounts
				in the Federal Hospital Insurance Trust Fund and the Federal Supplementary
				Medical Insurance Trust Fund (including the Medicare Prescription Drug Account
				within such Trust Fund) shall be transferred to the Employees Health Benefits
				Fund established under section 8909 of chapter 5, United States Code.
						(8)Any determination under Federal law (other
				than this title and title II) relating to Medicare eligibility shall be made
				based on whether an individual is a covered individual, as defined in section
				8901 of title 5, United States
				Code.
						.
			(c)Conforming
			 amendment(1)Section 226 of the
			 Social Security Act (42 U.S.C. 426), as amended by subsection (a), is amended
			 by adding at the end the following new subsection:
					
						(l)Notwithstanding
				the preceding provisions of this section, on and after January 1, 2015,
				entitlement to health benefits to individuals who, but for this subsection and
				section 1899B, would have been entitled to benefits under part A and eligible
				to enroll under part B of title XVIII pursuant to this section shall be through
				enrollment in a health benefits plan under chapter 89 of title 5, United States
				Code, rather than under title XVIII of this
				Act.
						.
				(2)Section 226A of the Social Security
			 Act (42 U.S.C. 426) is amended by adding at the end the following new
			 subsection:
					
						(d)Notwithstanding
				the preceding provisions of this section, on and after January 1, 2015,
				entitlement to health benefits to individuals who, but for this subsection and
				section 1899B, would have been entitled to benefits under part A and eligible
				to enroll under part B of title XVIII pursuant to this section shall be through
				enrollment in a health benefits plan under chapter 89 of title 5, United States
				Code, rather than under title XVIII of this
				Act.
						.
				(d)Recommendations
			 to StatesNot later than 1 year after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall make available to
			 States recommendations with respect to requirements for health care entities
			 and individuals under the Medicare program that, by reason of section 1899B of
			 the Social Security Act, as added by subsection (b), will no longer apply but
			 that should be considered on the State level.
			
